DETAILED ACTION
	This non-final rejection is responsive to the Request for Continued Examination (RCE) filed December 21, 2021.  Claims 1, 8, and 15 are currently amended.  Claims 2, 7, 14, 19, and 21-23 are cancelled.  Claims 24-26 are new.  Claims 1, 3-6, 8-13, 15-18, 20, and 24-26 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  There is insufficient antecedent basis for the term “the evenly-spaced values” in line of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 15-18, 20, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Naam et al. (US 7,243,102 B1) (‘Naam’) in view of Baskent (US 2009/0279726 A1), and further in view of Lam et al. (US 2015/0012512 A1) (‘Lam’).

With respect to claim 1, Naam teaches a method for operating an electronic document search engine by setting respective weights of a plurality of search parameters in the search engine, the method comprising: 
determining a multi-dimensional search parameter space comprising a set of possible weight values for each of the plurality of search parameters (col. 9 lines 16-23); 
dividing the search parameter space into a grid of evenly-spaced values that is a subset of the set of possible values (col. 9 lines 42-67); 
defining one or more initial populations of search parameter weight values, wherein each population of search parameter weight values comprises a plurality of initial individuals, wherein each initial individual comprises a respective one of the evenly- spaced values for each of the search parameters (col. 9 lines 60-64); 
executing one or more genetic algorithms based on the one or more initial populations to select a final set of search parameter weight values (col. 9 lines 24-30, lines 50-53, and col. 9 line 64 – col. 10 line 3), wherein executing one or more genetic algorithms based on the one or more initial populations comprises: 
executing an evolution step, the evolution step comprising creating a child individual comprising new values for each of the search parameter weights, wherein the new value for each one of the search parameter weights is selected from a range of values between a value of a first parent individual for that weight and a value of a second parent individual for that weight (col. 9 line 60- col 10 line 3; col, 10 lines 39-47; col. 11 lines 6-16); and 
returning results of a user search in the search engine according to the final set of search parameter weight values (col. 10 lines 39-47 and col. 11 lines 6-16).

Naam does not explicitly teach creating a plurality of children individuals, each child individual based on a respective first parent individual and second parent individual, wherein the new value for each one of the search parameter weights is selected from a range of values between a value of the respective first parent individual for that weight and a value of the respective second parent individual for that weight, wherein each parent individual is a respective one of the initial individuals.
Baskent teaches executing an evolution step by creating a plurality of children individuals, each child individual based on a respective first parent individual and second parent individual, wherein the new value for each one of the search parameter weights is selected from a range of values between a value of the respective first parent individual for that weight and a value of the respective second parent individual for that weight, wherein each parent individual is a respective one of the initial individuals (Fig. 3C; paragraphs 29-30 and 44).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the evolution step of Naam to incorporate a plurality of children individuals having values selected from a range of values between a first and second parent as taught by Baskent because in the genetic algorithm (GA) application for finding optimal settings for a perceptual problem, all parameter values are meaningful, and therefore GA operators that work on real parameters, instead of the bit string representation, are more suitable for such usage of the GA (Baskent, paragraph 30).

Further regarding claim 1, although Naam teaches computing a fitness used by the one or more genetic algorithms, Naam in view of Baskent does not explicitly teach computing a fitness of each initial individual of the one or more initial populations based on historical selections by a plurality of users in response to previous searches, wherein computing a fitness of each initial individual comprises measuring how often the plurality of users selected one or more documents returned by the initial individual in each of a plurality of searches.
Lam teaches computing a fitness of each initial individual of the one or more initial populations (relevance of search terms) based on historical selections by a plurality of users in response to previous searches, wherein computing a fitness of each initial individual comprises measuring how often the plurality of users selected one or more documents returned by the initial individual in each of a plurality of searches (computing relevance for term based on frequency with which prior users have clicked on results for a particular term; so that any term that generates results that are clicked on less than 5% of the time is considered irrelevant; while other terms would be considered relevant only if the click-through rate were at least 5%) (paragraph 45).
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the invention to have modified the fitness function of Naam to be based on historical selections as taught by Lam to enable improved search parameters that are based on user feedback, and thus providing more personalized searching and relevant search parameters.  The combination would be obvious because it would improve user’s experience and improve Naam’s ability to provide optimal parameters.

With respect to claim 3, Naam in view of Baskent and Lam teaches wherein the search parameters comprise metadata fields that are associated with the set of documents independent of the search engine (Naam, col. 6 lines 6-23).  

With respect to claim 4, Naam in view of Baskent and Lam teaches wherein executing the one or more genetic algorithms based on the one or more populations comprises: executing a first genetic algorithm on the one or more initial populations to select an intermediate set of individuals (Naam, col. 9 lines 24-30, lines 50-53, and col. 9 line 64 – col. 10 line 3); 
defining a final population based on the intermediate set of individuals (Naam, col. 9 lines 24-30, lines 50-53, and col. 9 line 64 – col. 10 line 3); and 
executing a second genetic algorithm on the final population to select the final set of search parameter weight values (Naam, col. 9 lines 24-30, lines 50-53, and col. 9 line 64 – col. 10 line 3).
  
With respect to claim 5, Naam in view of Baskent and Lam teaches the method of claim 4, wherein executing the second genetic algorithm on the final population comprises: executing an evolution step in which a first individual in the final populations is defined as a first parent and a second individual in the final population is defined as a second parent, by creating a child individual comprising new values for each of the search parameter weights, wherein the new value for each one of the search parameter weights is selected from the range of values between the value of the first parent for that weight and the value of the second parent for that weight (Naam, col. 9 line 60- col 10 line 3; col, 10 lines 39-47; col. 11 lines 6-16).  

With respect to claim 6, Naam in view of Baskent and Lam teaches the method of claim 5, wherein executing the first genetic algorithm on the one or more populations comprises:   executing an evolution step in which a first individual in one of the one or more initial populations is defined as a first parent and a second individual in the one of the one or more initial population is defined as a second parent, by creating a child individual comprising new values for each of the search parameter weights, wherein the new value for each one of the search parameter weights is selected from the value of the first parent for that weight and the value of the second parent for that weight (Naam, col. 9 line 60- col 10 line 3; col, 10 lines 39-47; col. 11 lines 6-16).  

With respect to claim 24, Naam in view of Baskent and Lam teaches wherein measuring how often the plurality of users selected one or more documents returned by the initial individual in each of a plurality of searches comprises executing the plurality of searches from training data according to the initial individual (Naam, col. 5 lines 66 – col. 6 lines 5, col. 9 lines 32-35; Lam, paragraph 45).


With respect to claim 15, Naam a teaches method for operating an electronic document search engine by setting respective weights of a plurality of search parameters in the search engine, the method comprising:   
determining a multi-dimensional search parameter space comprising a set of possible weight values for each of the plurality of search parameters (col. 9 lines 16-23); 
defining one or more populations of search parameter weight values, wherein each population of search parameter weight values comprises a plurality of individuals, wherein each individual comprises a respective one of the evenly-spaced values for each of the search parameters (col. 9 lines 60-64); 
executing one or more genetic algorithms based on the one or more populations to select a final set of search parameter weight values (col. 9 lines 24-30, lines 50-53, and col. 9 line 64 – col. 10 line 3);
 wherein executing one or more genetic algorithms based on the one or more populations comprises executing an evolution step, the evolution step comprising creating a child individual comprising new values for each of the search parameter weights, wherein the new value for each one of the search parameter weights is selected from a range of values between a value of a first parent individual for that weight and a value of a second parent individual for that weight (col. 9 line 60- col 10 line 3; col, 10 lines 39-47; col. 11 lines 6-16); and 
returning results of a user search in the search engine according to the final set of search parameter weight values (col. 10 lines 39-47; col, 11 lines 6-16).  
Naam does not explicitly teach creating a plurality of children individuals, each child individual based on a respective first parent individual and second parent individual, wherein the new value for each one of the search parameter weights is selected from a range of values between a value of the respective first parent individual for that weight and a value of the respective second parent individual for that weight, wherein the first parent is a first one of the individuals of the one or more initial populations and the second parent is a second one of the individuals of the one or more initial populations.
Baskent teaches executing an evolution step by creating a plurality of children individuals, each child individual based on a respective first parent individual and second parent individual, wherein the new value for each one of the search parameter weights is selected from a range of values between a value of the respective first parent individual for that weight and a value of the respective second parent individual for that weight, wherein the first parent is a first one of the individuals of the one or more initial populations and the second parent is a second one of the individuals of the one or more initial populations (Fig. 3C; paragraphs 29-30 and 44).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the evolution step of Naam to incorporate a plurality of children individuals having values selected from a range of values between a first and second parent as taught by Baskent because in the genetic algorithm (GA) application for finding optimal settings for a perceptual problem, all parameter values are meaningful, and therefore GA operators that work on real parameters, instead of the bit string representation, are more suitable for such usage of the GA (Baskent, paragraph 30).

Further regarding claim 15, although Naam teaches computing a fitness used by the one or more genetic algorithms, Naam in view of Baskent does not explicitly teach computing a fitness of each initial individual of the one or more initial populations based on historical selections by a plurality of users in response to previous searches, wherein computing a fitness of each initial individual comprises measuring how often the plurality of users selected one or more documents returned by the initial individual in each of a plurality of searches.
Lam teaches computing a fitness of each initial individual of the one or more initial populations (relevance of search terms) based on historical selections by a plurality of users in response to previous searches, wherein computing a fitness of each initial individual comprises measuring how often the plurality of users selected one or more documents returned by the initial individual in each of a plurality of searches (computing relevance for term based on frequency with which prior users have clicked on results for a particular term; so that any term that generates results that are clicked on less than 5% of the time is considered irrelevant; while other terms would be considered relevant only if the click-through rate were at least 5%) (paragraph 45).
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the invention to have modified the fitness function of Naam to be based on historical selections as taught by Lam to enable improved search parameters that are based on user feedback, and thus providing more personalized searching and relevant search parameters.  The combination would be obvious because it would improve user’s experience and improve Naam’s ability to provide optimal parameters.

With respect to claim 16, Naam in view Baskent and Lam teaches wherein executing the one or more genetic algorithms on the one or more populations comprises: executing a first genetic algorithm on the one or more populations to select an intermediate set of individuals (Naam, col. 9 lines 24-30, lines 50-53, and col. 9 line 64 – col. 10 line 3); 
defining a final population based on the intermediate set of individuals (Naam, col. 9 lines 24-30, lines 50-53, and col. 9 line 64 – col. 10 line 3); and 
executing a second genetic algorithm on the final population to select the final set of search parameter weight values (Naam, col. 9 lines 24-30, lines 50-53, and col. 9 line 64 – col. 10 line 3).  

With respect to claim 17, Naam in view Baskent and Lam teaches method of claim 16, wherein the second genetic algorithm comprises the evolution step (Naam, col. 9 line 60- col 10 line 3; col, 10 lines 39-47; col. 11 lines 6-16).  

With respect to claim 18, Naam in view Baskent and Lam teaches wherein executing the second genetic algorithm on the final population comprises: executing an evolution step in which a first individual in the final populations is defined as a first parent and a second individual in the final population is defined as a second parent, by creating a child individual comprising new values for each of the search parameter weights, wherein the new value for each one of the search parameter weights is selected from the range of values between the value of the first parent for that weight and the value of the second parent for that weight (Naam, col. 9 line 60- col 10 line 3; col, 10 lines 39-47; col. 11 lines 6-16).  

With respect to claim 20, Naam in view Baskent and Lam teaches wherein the search parameters comprise metadata fields that are associated with the set of documents independent of the search engine, wherein the metadata fields comprise one or more of: a product category; a product name; or a product manufacturer (Naam, col. 6 lines 47-50).  

With respect to claim 26, Naam in view of Baskent and Lam teaches wherein measuring how often the plurality of users selected one or more documents returned by the initial individual in each of a plurality of searches comprises executing the plurality of searches from training data according to the initial individual (Naam, col. 5 lines 66 – col. 6 lines 5, col. 9 lines 32-35; Lam, paragraph 45).

Claims 8, 9, 11-13, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Naam et al. (US 7,243,102 B1) (‘Naam’) in view of Lam et al. (US 2015/0012512 A1) (‘Lam’).

With respect to claim 8, Naam teaches a method for operating an electronic document search engine by setting respective weights of a plurality of search parameters in the search engine, the method comprising: 
determining a multi-dimensional search parameter space comprising a set of possible weight values for each of the plurality of search parameters (Naam, col. 9 lines 16-23); 
defining one or more initial populations of search parameter weight values, wherein each initial population of search parameter weight values comprises a plurality of individuals, wherein each individual comprises a respective one of the values for each of the search parameters (Naam, col. 9 lines 60-64); 
executing one or more genetic algorithms based on the one or more initial populations to select a final set of search parameter weight values (Naam, col. 9 lines 24-30, lines 50-53, and col. 9 line 64 – col. 10 line 3); and 
returning results of a user search in the search engine according to the final set of search parameter weight values (Naam, col. 10 lines 39-47; col. 11 lines 6-16);   
wherein the search parameters comprise metadata fields that are associated with the set of documents independent of the search engine (Naam, col. 6 lines 6-23).  
Although Naam teaches computing a fitness used by the one or more genetic algorithms, Naam does not explicitly teach computing a fitness of each initial individual of the one or more initial populations based on historical selections by a plurality of users in response to previous searches, wherein computing a fitness of each initial individual comprises measuring how often the plurality of users selected one or more documents returned by the initial individual in each of a plurality of searches.
Lam teaches computing a fitness of each initial individual of the one or more initial populations (relevance of search terms) based on historical selections by a plurality of users in response to previous searches, wherein computing a fitness of each initial individual comprises measuring how often the plurality of users selected one or more documents returned by the initial individual in each of a plurality of searches (computing relevance for term based on frequency with which prior users have clicked on results for a particular term; so that any term that generates results that are clicked on less than 5% of the time is considered irrelevant; while other terms would be considered relevant only if the click-through rate were at least 5%) (paragraph 45).
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the invention to have modified the fitness function of Naam to be based on historical selections as taught by Lam to enable improved search parameters that are based on user feedback, and thus providing more personalized searching and relevant search parameters.  The combination would be obvious because it would improve user’s experience and improve Naam’s ability to provide optimal parameters.

With respect to claim 9, Naam in view of Lam teaches wherein the metadata fields comprise one or more of: a product category; a product name; or a product manufacturer (Naam, col. 6 lines 47-50).  

With respect to claim 11, Naam in view of Lam teaches wherein executing the one or more genetic algorithms on the one or more populations comprises: executing a first genetic algorithm on the one or more initial populations to select an intermediate set of individuals (col. 9 lines 24-30, lines 50-53, and col. 9 line 64 – col. 10 line 3); 
defining a final population based on the intermediate set of individuals (col. 9 lines 24-30, lines 50-53, and col. 9 line 64 – col. 10 line 3); and 
executing a second genetic algorithm on the final population to select the final set of search parameter weight values (col. 9 lines 24-30, lines 50-53, and col. 9 line 64 – col. 10 line 3).  

With respect to claim 12, Naam in view of Lam teaches wherein executing the second genetic algorithm on the final population comprises: executing an evolution step in which a first individual in the final population is defined as a first parent and a second individual in the final population is defined as a second parent, by creating a child individual comprising new values for each of the search parameter weights, wherein the new value for each one of the search parameter weights is selected from the range of values between the value of the first parent for that weight and the value of the second parent for that weight (col. 9 line 60- col 10 line 3; col, 10 lines 39-47; col. 11 lines 6-16).  

With respect to claim 13, Naam in view of Lam teaches wherein executing the first genetic algorithm on the one or more populations comprises: executing an evolution step in which a first individual in one of the one or more initial populations is defined as a first parent and a second individual in the one of the one or more initial populations is defined as a second parent, by creating a child individual comprising new values for each of the search parameter weights, wherein the new value for each one of the search parameter weights is selected from the value of the first parent for that weight and the value of the second parent for that weight (col. 9 line 60- col 10 line 3; col, 10 lines 39-47; col. 11 lines 6-16).  

With respect to claim 25, Naam in view of Lam teaches wherein measuring how often the plurality of users selected one or more documents returned by the initial individual in each of a plurality of searches comprises executing the plurality of searches from training data according to the initial individual (Naam, col. 5 line 66 – col. 6 line 5, col. 9 lines 32-35; Lam, paragraph 45).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Naam et al. (US 7,243,102 B1) (‘Naam’) in view of Lam et al. (US 2015/0012512 A1) (‘Lam’), as applied to claim 8, and further in view of Baskent (US 2009/0279726 A1).

With respect to claim 10, Naam in view of Lam teaches wherein executing one or more genetic algorithms on the one or more populations comprises: executing an evolution step, the evolution step comprising creating a child individual comprising new values for each of the search parameter weights, wherein the new value for each one of the search parameter weights is selected from a range of values between a value of a first parent individual for that weight and a value of a second parent individual for that weight (Naam, col. 9 line 60- col 10 line 3; col, 10 lines 39-47; col. 11 lines 6-16).  
Naam in view of Lam does not explicitly teach creating a plurality of children individuals, each child individual based on a respective first parent individual and second parent individual, wherein the new value for each one of the search parameter weights is selected from a range of values between a value of the respective first parent individual for that weight and a value of the respective second parent individual for that weight, wherein the first parent is a first one of the individuals of the one or more initial populations and the second parent is a second one of the individuals of the one or more initial populations.
Baskent teaches executing an evolution step by creating a plurality of children individuals, each child individual based on a respective first parent individual and second parent individual, wherein the new value for each one of the search parameter weights is selected from a range of values between a value of the respective first parent individual for that weight and a value of the respective second parent individual for that weight, wherein the first parent is a first one of the individuals of the one or more initial populations and the second parent is a second one of the individuals of the one or more initial populations (Fig. 3C; paragraphs 29-30 and 44).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the evolution step of Naam to incorporate a plurality of children individuals having values selected from a range of values between a first and second parent as taught by Baskent because in the genetic algorithm (GA) application for finding optimal settings for a perceptual problem, all parameter values are meaningful, and therefore GA operators that work on real parameters, instead of the bit string representation, are more suitable for such usage of the GA (Baskent, paragraph 30).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6, 8-13, 15-18, 20, and 24-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Savolainen teaches evolution in a genetic algorithm wherein child values are in a range between and first parent and second parent (paragraph 103).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        January 15, 2022